Citation Nr: 1637698	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  09-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant in this case, served on active duty from January 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at an April 2012 Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This claim was previously remanded by the Board in May 2012, February 2015, and February 2016.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDINGS OF FACT

1. The Veteran incurred a traumatic brain injury during service.

2. The Veteran has been diagnosed with residual symptoms of a TBI, and the residual symptoms are etiologically related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a TBI have been met. 38 U.S.C.A. §§ 1110,  1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Residuals of a TBI - Analysis

The Veteran contends that service connection is warranted for residuals of a TBI.  Specifically, the Veteran contends he suffered a TBI while serving in Afghanistan, and currently experiences impairment of memory and concentration.  The Board notes that the Veteran is currently in receipt of service-connection for post-traumatic stress disorder (PTSD) and migraine headaches.

After review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran suffered a TBI during active service. Further, the Board finds that current residual symptoms, including memory and concentration impairment, are etiologically related to the Veteran's TBI incurred during active service.  

The Veteran submitted a copy of a May 2005 email that he sent to his family while he was deployed in Afghanistan.  In the email, he wrote that he had been medically evacuated the night before when he drove a truck off a ten foot cliff and rolled it.  He stated that he broke his arm in two places and got 11 staples in his head.

In a June 2007 statement, the Veteran indicated that he witnessed his friend die in August 2005 in an IED explosion.  

An April 2008 VA treatment note indicated that the Veteran had been diagnosed with a TBI.  The Veteran reported that his vehicle was hit by an IED and rolled over, resulting in his head injury.  

The Veteran was afforded a VA examination in May 2008 to assess the nature and etiology of his TBI.  The VA examiner diagnosed the Veteran with a traumatic brain injury, and related the Veteran's reported history of being involved in several episodes involving improvised explosive devices (IED).  He also reported rolling over in a Humvee in December 2005 and being unconscious for at least a couple of minutes.  The Veteran reported TBI symptoms of migraine headaches, occasional trouble with taste, bilateral hearing loss.  The Veteran was also afforded a VA PTSD examination in May 2008, during which he reported being irritable, anxious, and having impaired concentration.  He also reported having nightmares.  His insight and judgment were deemed to be marginal.  

The Veteran was afforded a VA PTSD examination in December 2009.  The VA examiner diagnosed the Veteran with a TBI.

In April 2012, the Veteran was afforded a Board hearing.  The Veteran testified that he drove off a cliff while in Afghanistan and hit his head of the top of the Humvee.  He stated that he could not remember the exact date of the accident, but thought that it had been in June or July of 2005.  However, he stated that he remembered the details of the event clearly.  He reported that he was medically evacuated for treatment of a broken arm and to receive approximately 14 staples in his head.  The Veteran testified that after he left Afghanistan he started having migraine headaches and memory problems.  He also stated that it was hard for him to concentrate.

In a January 2013 memorandum, the VA made a formal finding that the Veteran's VA medical records from January 2007 to December 2008 were unavailable for review.  The VA documented its efforts to obtain the records and determined that all efforts to obtain the records had been exhausted and further attempts would be futile.  38 C.F.R. § 3.159(c)(2).

In a separate January 2013 memorandum, the VA made a formal finding that the Veteran's treatment records from May 1, 2005 to July 31, 2005 at the Forward Operating Base Salerno hospital in Afghanistan and the hospital at Bagram Air base in Afghanistan were unavailable.  The VA documented its efforts to obtain the records and determined that all efforts to obtain the records had been exhausted and further attempts would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran was afforded a VA examination in April 2015 to assess the nature and etiology of his TBI.  The VA examination report indicated that the Veteran gave a history of two incidents of TBI.  The first was in May 2005, when he was involved in an IED blast, causing him to lose consciousness and be evacuated from the area.  The VA examiner noted that the Veteran has a scar on his head which he stated was caused by shrapnel from the blast and the appearance of the scar was deemed to be consistent with his report.  The Veteran indicated that he was unconscious because of this incident.  The second reported incident was in August 2005, when he claimed he was involved in a rollover motor vehicle accident and loss consciousness.  

The April 2015 VA examiner indicated that the Veteran reported mild impairment of memory and concentration.  The VA examiner also noted that the Veteran displayed moderately impaired judgment, as demonstrated by his abuse of drugs and alcohol.  In addition, the Veteran has migraine headaches require rest periods most days, and hypersensitivity to both sound and light.  The VA examiner opined that all of these symptoms were attributable to the Veteran's TBI.  The VA examiner indicated that the Veteran's migraine headaches were likely attributable to his TBI, but that his memory issues, while they could be attributed to the TBI, were more likely secondary to the PTSD.  The VA examiner opined that the Veteran's TBI was likely due to or a result of military service.  He noted that the Veteran gave a consistent history throughout the record of having at least two incidents of TBI, including exposure to an IED and a vehicle roll over.  Both of these incidents resulted in periods of unconsciousness.

The Veteran was afforded a VA examination in April 2016 to assess the nature and etiology of his TBI.  The VA examiner indicated that the Veteran reported having two head injuries in Afghanistan in 2005.  One was a rollover accident, and the Veteran denied loss of consciousness due to this accident.  He stated that he hit his head on the back of the Humvee below his Kevlar, and required staples to his scalp before returning to regular duty.  He described feeling woozy for about 20-30 minutes and having a headache.  The second injury occurred from an IED blast while he was in the turret of a Humvee.  He stated that he had shrapnel to the left side of his head requiring 12 staples, and lost consciousness for a few seconds.  He stated that he was thrown from the vehicle, had a bad headache, felt dizzy, and had slurred speech.  He stated that he continued to have headaches and dizzy spells since this injury.  The Veteran indicated that the IED blast occurred about two months after the rollover accident.  The Veteran reported current symptoms of intermittent dizziness, constant headaches, frequent migraine headaches with nausea, occasional vomiting, photophobia, and phono phobia, short-term memory loss, and difficulty focusing on tasks.  The VA examiner noted that the Veteran walked into a wall and stumbled on the way to the examination room, and his speech was slow and slightly slurred.  The VA examiner opined that the Veteran's TBI was less likely than not incurred in or caused by service.  He stated that the service treatment records do not support a history of TBI in service.  He noted that the separation physical indicated that the Veteran had dizzy spells and severe headaches without a history of head trauma.

The Veteran served in Afghanistan and his military occupational specialty was infantryman.  The Veteran has submitted copies of emails that serve as evidence that he sustained a head injury while deployed in Afghanistan.  As his treatment records from Afghanistan are unavailable, the Veteran's lay reports of his head injury are the only evidence of record documenting such injury.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The May 2005 email and the details of his service corroborate the Veteran's reports that he sustained a head injury while deployed in Afghanistan.  The Board notes that impaired memory is a symptom of both the claimed TBI and the service-connected PTSD. While some details of the Veteran's reports of his head injury have been inconsistent, the basic premise that he was treated for a broken arm and received staples in his head after an IED accident have been consistent throughout the appeal.  For these reasons, the Board finds the Veteran's reports of sustaining a head injury in Afghanistan to be credible.  

The Board finds that the weight of the medical evidence is at least in equipoise on the question of whether the Veteran's current residual symptoms are attributable to a TBI sustained in service.  The Veteran is competent to report current symptoms of memory loss, diminished concentration, and forgetfulness that he experiences.  Layno, 6 Vet. App 465.  Numerous VA clinicians and the May 2008 and April 2015 VA examiners attributed these symptoms to a TBI sustained as a result of the reported IED attack.  While the April 2016 VA examiner opined that the Veteran's reported TBI symptoms were not related to service, the Board finds that this opinion is inadequate, as it is not supported by a sufficient details to explain the conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302-04 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight).   For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a TBI is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102.


Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's current TBI residuals are etiologically related to his active service. Accordingly, service connection for residuals of a TBI is granted.


ORDER

Service connection for residuals of a TBI is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


